DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.84(h)(3) because section lines in drawings should refer to the view number of the sectional view where it is shown.  Figure 4 should have section line 7–7.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
In claim 1 line 31, “the respective” lacks antecedent basis.  In line 35, “the other” lacks antecedent basis.  
In claim 3, “its end” lacks antecedent basis. 
In claim 4, “its end” lacks antecedent basis. 
In claim 9 line 32, “the respective” lacks antecedent basis.  In line 36, “the other” lacks antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa (US 7,850,462).  
Regarding claim 1, Nakagawa discloses an electrical connection box comprising: an insulating housing (11); a conductive relay bus bar (15) held by the housing within the housing; an electronic component (30) configured to be inserted to an accommodation completion position (Fig. 4B) within the housing and provided with a conductive bus bar (34A) to be connected to the relay bus bar; and a fixing structure (20, 26) configured to physically and electrically connect the bus bar at the accommodation completion position to the relay bus bar held by the housing in advance, wherein the relay bus bar includes a plurality of electrical connection bodies (not shown/labeled, similar to those shown in busbar 2 in Fig. 6A) and a coupling body coupling the electrical connection bodies, at least one of the electrical connection bodies (top end of 15 in Fig. 1) is a plate-like flat electrical connection body, two flat surfaces (top and bottom) of which extend along an insertion direction (top to bottom in Fig. 1) of the electronic component with respect to the housing within the housing, the [conductive] bus bar (34A) includes a plate-like flat electrical connection body, two flat surfaces of which extend along the insertion direction, one of the two flat surfaces of the flat electrical 3319P01189 0001 PYZA-20077-US: FINALconnection body of the relay bus bar and one of the two flat surfaces of the flat electrical connection body of the bus bar are mating surfaces to be brought into (electrical) contact with each other by the fixing structure, at least one of the respective flat electrical connection bodies of the relay bus bar and [conductive] the bus bar has such flexibility (at 40A) as to enable elastic deformation in a direction crossing the mating surfaces (top to bottom in Fig. 1), applying a reaction force accompanying the elastic deformation to the other flat electrical connection body, to which the one flat electrical connection body is to be connected, in a state in which the flat electrical connection body of the bus bar at the accommodation completion position has not been connected to the flat electrical connection body of the relay bus bar by the fixing structure (Fig. 4B, 26 has not been added), and the housing includes a receiving portion (14) configured to receive, from the electronic component, a force applied to the flat electrical connection body of the bus bar from the flat electrical connection body of the relay bus bar (intended use).  Please note that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.  
Regarding claim 2, Nakagawa discloses the flat electrical connection body of the relay bus bar within the housing disposed on an insertion trajectory (top to bottom in Fig. 1) of the flat electrical connection body of the3419P01189 0001 PYZA-20077-US: FINAL bus bar with respect to the housing.  
Regarding claim 3, Nakagawa discloses the housing having an insertion port (13) through which the electronic component is inserted to the accommodation completion position, and the flat electrical connection body of the relay bus bar includes, at its end near the insertion port within the housing, a guiding portion (side walls of 13, Fig. 2) configured to guide the mating surface of the flat electrical connection body of the bus bar inserted from the insertion port to the mating surface of the flat electrical connection body of the relay bus bar.  
Regarding claim 4, Nakagawa discloses the housing having an insertion port (13) through which the electronic component is inserted to the accommodation completion position, and the flat electrical connection body of the relay bus bar includes, at its end near the insertion port within the housing, a guiding portion (side walls of 13, Fig. 2) configured to guide the mating surface of the flat electrical connection body of the bus bar inserted from the insertion port to the mating surface 3519P01189 0001 PYZA-20077-US: FINAL of the flat electrical connection body of the relay bus bar.  
Regarding claim 5, Nakagawa discloses the fixing structure includes through holes (39A, not labeled on 15, see Fig. 1) respectively formed in the flat electrical connection bodies of the relay bus bar and the bus bar, a female screw member (26) arranged facing the other of the two flat surfaces of the flat electrical connection body of the relay bus bar, and a male screw member (20) inserted through the through holes from the other of the two flat surfaces (method of assembly) of the flat electrical connection body of the bus bar to be screwed into the female screw member.  The examiner notes that the claim describes a process of manufacturing which is incidental to the claim apparatus.  Please note that the method of forming a device is not germane to the issue of patentability of the device itself.  It is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Therefore, this limitation has been given little patentable weight.  
Regarding claim 6, Nakagawa discloses the fixing structure includes through holes (39A, not labeled on 15, see Fig. 1) respectively formed in the flat electrical connection bodies of the relay bus bar and the bus bar, a female screw member (26) arranged facing the other of the two flat surfaces of the flat electrical connection body of the relay bus bar, and a male screw member (20) inserted through the through holes from the other of the two flat surfaces (method of assembly) of the flat electrical connection body of the bus bar to be screwed into the female screw member.  
Regarding claim 7, Nakagawa discloses the fixing structure includes through holes (39A, not labeled on 15, see Fig. 1) respectively formed in the flat electrical connection bodies of the relay bus bar and the bus bar, a female screw member (26) arranged facing the other of the two flat surfaces of the flat electrical connection body of the relay bus bar, and a male screw member (20) inserted through the through holes from the other of the two flat surfaces (method of assembly) of the flat electrical connection body of the bus bar to be screwed into the female screw member.  
Regarding claim 8, Nakagawa discloses the fixing structure includes through holes (39A, not labeled on 15, see Fig. 1) respectively formed in the flat electrical connection bodies of the relay bus bar and the bus bar, a female screw member (26) arranged facing the other of the two flat surfaces of the flat electrical connection body of the relay bus bar, and a male screw member (20) inserted through the through holes from the other of the two flat surfaces (method of assembly) of the flat electrical connection body of the bus bar to be screwed into the female screw member.  

Regarding claim 9, Nakagawa discloses a wire harness comprising: an insulating housing (11); a conductive relay bus bar (15) held by the housing within the housing; an electronic component (30) configured to be inserted to an accommodation completion position (Fig. 4) within the housing and provided with a conductive bus bar (34A) to be connected to the relay bus bar; a fixing structure (20, 26) configured to physically and electrically connect the bus bar at the accommodation completion position to the relay bus bar held by the housing in advance; and an electrical wire (50) electrically connected to the relay bus bar and the bus bar and pulled out from an inside of the housing, wherein the relay bus bar includes a plurality of electrical connection bodies (not shown/labeled) and a coupling body (top of 15 in Fig. 1) coupling the electrical connection bodies, at least one of the electrical connection bodies is a plate-like flat electrical connection body, two flat surfaces (top and bottom) of which extend along an insertion direction (top to bottom in Fig. 1) of the electronic component with respect to the housing within the housing, the bus bar includes a plate-like flat electrical 3819P01189 0001 PYZA-20077-US: FINAL connection body (34A), two flat surfaces of which extend along the insertion direction, one of the two flat surfaces of the flat electrical connection body of the relay bus bar and one of the two flat surfaces of the flat electrical connection body of the bus bar are mating surfaces to be (intended use) into (electrical) contact with each other by the fixing structure, at least one of the respective flat electrical connection bodies of the relay bus bar and the bus bar has such flexibility (at 40A) as to enable elastic deformation in a direction (top to bottom) crossing the mating surfaces, applying a reaction force (by 25) accompanying the elastic deformation to the other flat electrical connection body (intended use), to which the one flat electrical connection body is to be (electrically) connected, in a state in which the flat electrical connection body of the bus bar at the accommodation completion position has not been connected to the flat electrical connection body of the relay bus bar by the fixing structure (Fig. 4), and the housing includes a receiving portion (12) configured to receive, from the electronic component, a force applied to the flat electrical connection body of the bus bar from the flat electrical connection body of the relay bus bar (intended use).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833